PLAN SUPPORT AGREEMENT

 

This PLAN SUPPORT AGREEMENT (this “Agreement”), dated as of April 16, 2013, is
made and entered into by and among KIT digital, Inc. (the “Company”); and JEC
Capital Partners, LLC (“JEC”), Stichting Bewaarder Ratio Capital Partners
(“Ratio”), and Prescott Group Capital Management, L.L.C. (“Prescott”; and
together with JEC and Ratio, the “Sponsors” and each a “Sponsor”). Each of the
Company and Sponsors are sometimes referred to herein as a “Party” and
collectively as the “Parties.”1

 

RECITALS

 

A.          The Sponsors hold shares of common stock in the Company.

 

B.          JEC is the holder of a promissory note, dated as of October 15,
2012, in the initial principal amount of $2,500,000 issued by the Company and
holds an unsecured claim in the approximate amount of at least $500,000 owing
under that certain Consulting Agreement, dated December 27, 2012, between the
Company and JEC.

 

C.          A restructuring proposal term sheet (the “Term Sheet”), attached
hereto as Exhibit A, sets forth the principal terms and conditions for a
restructuring of the Company’s indebtedness and certain related transactions to
be funded by the Sponsors (the “Restructuring”).

 

D.          This Agreement contemplates the implementation of the Restructuring
through a chapter 11 plan of reorganization to be proposed by the Company
substantially consistent in all material respects with the terms of the Term
Sheet (the “Sponsored Restructuring”). The Parties agree and acknowledge that
the terms of this Agreement will play a central role in the successful
Restructuring.

 

NOW, THEREFORE, in consideration of the foregoing and the promises, mutual
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

Section 1.          Binding Term Sheet; Deposit; Financial Commitment

 

(a)       Notwithstanding anything to the contrary contained in the Term Sheet,
the Term Sheet shall be binding upon the Parties and shall be incorporated by
reference herein and be a part hereof. In the event of any inconsistency between
the terms and conditions set forth in the Term Sheet and this Agreement, the
terms and conditions of the Term Sheet shall govern.

 

(b)       Within two (2) days of the execution and delivery of this Agreement,
the Sponsors shall deposit $1,500,000 (the “Deposit”) with Wilmington Trust,
N.A. (the “Escrow Agent”) pursuant to the terms of that certain escrow
agreement, to be dated as of the date the Deposit is made, by and among the
Parties and the Escrow Agent. The Deposit will either be credited towards the
Purchase Price or disbursed by the Escrow Agent to the Sponsors or the Company,
as the case may be, as set forth in the Term Sheet.

 

 

--------------------------------------------------------------------------------

1 All capitalized terms used, but not defined herein shall have the meanings
ascribed to them in the Term Sheet:



1

 

 

 

(c)       Simultaneously with the execution and delivery of this Agreement, the
Sponsors and the Company shall have entered into a funding commitment letter
(the “Commitment Letter”) providing for the Sponsors’ obligation to fund the
Purchase Price, subject to the terms and conditions set forth therein.

 

Section 2.          Support of Restructuring.

 

(a)       During the term of this Agreement, Sponsors shall, in their capacity
as Sponsors (including in their capacity as shareholders arising from any and
all future purchases of common stock and as the holders of any unsecured or
other claims against the Company) (and shall cause each of their
representatives, agents and employees to) (i) use their commercially reasonable
efforts to facilitate the solicitation, approval, confirmation and consummation
of the Sponsored Restructuring on a timely basis; and (ii) not object to,
challenge, vote to reject, or otherwise take any action or commence or
participate, directly or indirectly, in any proceeding opposing any of the terms
of the Sponsored Restructuring; provided, however, prior to voting on a plan of
reorganization (whether in accordance with the provisions of this Section 2(b)
or any other provision of this Agreement), Sponsors shall have received a
disclosure statement in compliance with 11 U.S.C. § 1125.

 

(b)       During the term of this Agreement, the Company shall (i) use its
commercially reasonable efforts to facilitate the solicitation, approval,
confirmation and consummation of the Sponsored Restructuring on a timely basis;
(ii) use commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the Sponsored Restructuring at the earliest date practicable, including to file,
execute and deliver, as applicable, the Plan and all documents related thereto,
the Disclosure Statement and any other documents necessary to effectuate the
Sponsored Restructuring; (iii) provide draft copies of all material pleadings
and applications that the Company intends to file in the Chapter 11 Case in
support of the Sponsored Restructuring, including without limitation “first day
motions” as soon as reasonably practicable and to consult in good faith with the
Sponsors regarding the form and substance of any such proposed filing; and (iv)
subject to Section 2(d), not take any action or commence or participate in any
proceeding opposing any of the terms of the Sponsored Restructuring, nor,
directly or indirectly, seek or support or encourage or join with any other
person or entity in seeking, to challenge or otherwise oppose the Sponsored
Restructuring.

 

(c)       During the term of this Agreement, Sponsors shall not, in their
capacity as shareholders or creditors (including in their capacity as
shareholders arising from any and all future purchases of common stock and as
the holders of any claims against the Company), allow any of their
representatives, agents or employees to, directly or indirectly (including,
without limitation, by encouraging any other entity to), (i) solicit, support,
prosecute, encourage or respond in the affirmative to any offer to purchase the
equity of the Company, all or substantially all of its assets or propose any
plan of reorganization or plan of liquidation to retain or dispose of all or any
material portion of the equity of the Company or its assets, other than as part
of the Sponsored Restructuring (an “Alternate Transaction”) or negotiate, enter
into, consummate or otherwise participate in any Alternate Transaction, or
(ii) take any other action that could reasonably be expected to hinder, block,
prevent, delay or impede the transactions contemplated by the Term Sheet,
including, without limitation, commencing against the Company any case,
proceeding or action under any existing or future law of any jurisdiction
relating to bankruptcy, insolvency, reorganization or relief of debtors or
exercising any remedies permitted under law.

 



2

 

 

(d)       During the term of this Agreement, the Company shall not allow any of
its representatives, agents or employees to, directly or indirectly (including,
without limitation, by encouraging any other entity to), (i) solicit, support,
prosecute, encourage or respond in the affirmative to any Alternate Transaction
or negotiate, enter into, consummate or otherwise participate in any Alternate
Transaction, or (ii) take any other action that could reasonably be expected to
hinder, block, prevent, delay or impede the transactions contemplated by the
Term Sheet, including, without limitation, commencing against the Company any
case, proceeding or action under any existing or future law of any jurisdiction
relating to bankruptcy, insolvency, reorganization or relief of debtors;
provided, however, as set forth in the Term Sheet, that if after the date hereof
the Board of Directors of the Company receives a written offer to enter into an
Alternative Transaction made after the date hereof in circumstances not
involving a breach of this Section 2(d) and the Board of Directors of the
Company (a) believes in good faith that such Alternative Transaction is bona
fide, (b) determines in good faith that such Alternative Transaction constitutes
or would reasonably be expected to lead to a superior proposal, it being
understood and agreed that to the extent the existing common stock of the
Company receives consideration from the bankruptcy estate, the Company will,
within the bounds of its fiduciary duties, give greater consideration to
transactions structured to allow the existing shareholders to retain an equity
interest in the reorganized Company, and (c) determines in good faith, after
consulting with and receiving advice of its outside counsel, that the failure to
take such action would reasonably be expected to result in a breach of its
fiduciary duties to the Company’s stockholders under Delaware law, then the
Company may, after providing the Sponsors not less than seventy-two (72) hours
written notice of their intention to take such actions (i) furnish information
with respect to the Company to the third party proposing such Alternative
Transaction; provided that the Company, concurrently with its delivery to such
third party, advises the Sponsors of all non-public information delivered to
such third party and delivers to the Sponsors all such information not
previously provided to the Sponsors, and (ii) consider and participate in
discussions and negotiations with such third party or its representatives
regarding such Alternative Transaction. During such 72-hour period, if the
Sponsors match any such Alternative Transaction negotiated pursuant to this
provision, then the Company shall pursue such Alternative Transaction with the
Sponsors. As set forth in the Term Sheet, if the Company, after satisfying the
terms hereof and not in breach of its obligations hereunder, the Company accepts
or enters into an offer with respect to an Alternative Transaction with a third
party, the Company shall pay a break-up fee to the Sponsors of $1.5 million and
the Expense Reimbursement.

 



3

 

 

Section 3.          Transfer of Interests or Claims.

 

Sponsors hereby agree not to sell, assign, transfer, hypothecate or otherwise
dispose of, directly or indirectly (each, a “Transfer”), all or any of their
shares (or any option thereon or any right or interest related thereto,
including any voting rights associated with such shares) or claims, unless the
transferee thereof (the “Transferee”) agrees in writing, by executing a joinder
in a reasonable form requested by the Company and the other Sponsors to (a)
assume this Agreement and (b) assume the obligations of the Sponsors under this
Agreement, in their capacity as Sponsors, and deliver such joinder to the
Company and remaining Sponsors at least one (1) Business Day prior to the
relevant Transfer (each such Transferee becoming, upon such Transfer, a Party
and, for the purposes of this Agreement, a Sponsor). Any Transfer by a Sponsor
that does not comply with the requirements set forth in this Section 3 shall be
null and void and shall be treated as if it never occurred.

 

Section 4.          Representations and Warranties.

 

(a)       Each of the Sponsors, severally, but not jointly represents and
warrants to the Company that the following statements are true, correct and
complete as of the date hereof:

 

(i)       (x) It is the beneficial owner of the common stock of the Company and
claims against the Company, as more fully set forth on Schedule I and (y) except
as set forth on Schedule I, it has no agreements, arrangements or understanding
with any other person (except among themselves) with respect to the Company or
with respect to any other equity securities or indebtedness of the Company
except for the transactions contemplated by this Agreement.

 

(ii)       The Commitment Letter is in full force and effect and is valid and
enforceable against the parties thereto in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally, or by
equitable principles relating to enforceability; and

 

(iii)       The Sponsors are acquiring the Sponsor Common Stock for their own
account, for investment purposes only and not with a view to the distribution
(as such term is used in Section 2(a)(11) of the Securities Act of 1933, as
amended and the rules and regulations thereunder (the “Securities Act”)). The
Sponsors understand that the Sponsor Common Stock will not have been registered
under the Securities Act and may not be sold unless subsequently registered
under the Securities Act, or an exemption from such registration is available.
Each of the Sponsors is an “accredited investor” as defined under Regulation D
of the Securities Act.

 

(b)       Each Party, severally, but not jointly, represents and warrants to the
other Parties that the following statements are true, correct and complete as of
the date hereof:

 

(i)       It has all requisite corporate, partnership, limited liability company
or similar authority to enter into this Agreement and carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder, and the
execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder have been duly authorized by all necessary corporate,
limited liability, partnership or other similar action on its part;

 



4

 

 

(ii)       The execution, delivery, and performance by such Party of this
Agreement does not and shall not (i) violate any provision of law, rule or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar governing documents) or those of any of its subsidiaries, or
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it or any of its subsidiaries is a party;

 

(iii)       The execution, delivery, and performance by such Party of this
Agreement, subject in the case of the Company to the approval of the Bankruptcy
Court to the extent required, does not and shall not require any registration or
filing with, consent or approval of, or notice to, or other action to, with or
by, any federal, state or governmental authority or regulatory body of which any
Party is presently aware; and

 

(iv)       This Agreement, subject in the case of the Company to the approval of
the Bankruptcy Court to the extent required, is the legally valid and binding
obligation of it, enforceable in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally, or by
equitable principles relating to enforceability.

 

Section 5.          Third-Party Beneficiaries. Nothing in this Agreement,
express or implied, shall give to any person, other than the Parties and their
respective successors, assigns, heirs, executors, administrators and
representatives, any benefit or any legal or equitable right, remedy or claim
under this Agreement.

 

Section 6.          Settlement Discussions. This Agreement and the Term Sheet
are part of a proposed settlement of matters that could otherwise be the subject
of litigation among the parties hereto. Nothing herein shall be deemed an
admission of any kind. Pursuant to Federal Rules of Evidence 408 and any
applicable state rules of evidence, this Agreement and all negotiations relating
thereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce the terms of this Agreement.

 

Section 7.          Effectiveness. This Agreement (including the Term Sheet)
shall become effective and binding against the Sponsors upon execution of this
Agreement.

 

Section 8.          Termination. This Agreement may be terminated by the
Sponsors or the Company, as the case may be, upon the occurrence of the events
set forth in the Term Sheet (each a “Termination Event”). In addition, the
following events shall be additional Termination Events:

 

(a)       Denial of the Company’s motion for approval of the Expense
Reimbursement;

 



5

 

 

(b)       Failure to obtain entry of an interim order approving JEC’s proposed
debtor-in-possession financing arrangement within five (5) business days after
the commencement of Company’s chapter 11 case;

 

(c)       Failure to obtain entry of a final order approving JEC’s proposed
debtor-in-possession financing arrangement within twenty-one (21) calendar days
after the commencement of Company’s chapter 11 case;

 

(d)       An event of default occurs under the Company’s debtor-in-possession
financing arrangement that is not cured within the relevant cure period, if any,
and the DIP Loan has been accelerated, unless such default is waived by the DIP
Lender;

 

(e)       Entry of an order by the Bankruptcy Court, or any other court of
competent jurisdiction, declaring this Agreement to be unenforceable;

 

(f)       Consummation of the Plan; and

 

(g)       Filing with the Bankruptcy Court by the Company of (i) plan of
reorganization other than the Plan; (ii) a motion to approve an Alternative
Transaction; or (iii) a withdrawal of the Plan or motion to withdraw the Plan.

 

Section 9.          Effect of Termination.

 

(a)       Upon the occurrence of the Termination Events set forth in Section
8(a), (b) or (c), this Agreement shall terminate with respect to the obligations
of all Parties hereto upon delivery of written notice thereof from the Sponsors
to the Company;

 

(b)       Upon the occurrence of the Termination Event set forth in Section 8(d)
or (e), this Agreement shall terminate automatically with respect to the
obligations of all Parties hereto and without further notice to or further act
or failure to act by any Party; and

 

(c)       Upon the occurrence of the Termination Event set forth in Section 8(f)
or any of the Termination Events specified in the Term Sheet, this Agreement
shall terminate with respect to the obligations of all Parties hereto upon
written notice thereof from the Party exercising such termination right:

 

provided, however, that any claim for breach of this Agreement shall survive
termination and all rights and remedies with respect to such claims shall not be
prejudiced in any way whatsoever; provided further however, that any breach of
this Agreement by one or more Sponsors shall not create any rights or remedies
against any other non-breaching Sponsors.

 



6

 

  

Section 10.          Governing Law; Jurisdiction. This Agreement and the
transactions contemplated hereby shall be construed in accordance with, and
governed by, the laws of the State of New York. Each of the parties hereto
agrees that any proceeding brought to enforce the rights or obligations of any
party hereto under this Agreement (including the Exhibits attached hereto) shall
be commenced and maintained in the Bankruptcy Court, and the Bankruptcy Court
shall have exclusive jurisdiction over any such proceeding. By its execution and
delivery of this Agreement, each Party (i) submits to the exclusive jurisdiction
of the Bankruptcy Court and (ii) hereby waives and agrees not to assert in any
such dispute, to the fullest extent permitted by applicable law, any claim that
(A) such Party is not personally subject to the jurisdiction of such court, (B)
such Party and such Party’s property is immune from any legal process issued by
such court or (C) any litigation or other proceeding commenced in such court is
brought in an inconvenient forum. The Parties agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 17, or in such other manner as may be permitted by
applicable law, shall be valid and sufficient service thereof and hereby waive
any objections to service accomplished in the manner herein provided.

 

Section 11.          Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT
TO RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE.

 

Section 12.          Complete Agreement, Interpretation and Modification.

 

(a)       This Agreement, the Commitment Letter, and the Term Sheet attached
hereto, constitute the complete agreement among the Parties with respect to the
subject matter hereof and supersede all prior agreements, oral or written,
between or among the Parties with respect thereto.

 

(b)       This Agreement is the product of negotiation by and among the Parties.
There shall be no presumption concerning whether to interpret this Agreement for
or against any Party by reason of that Party having drafted this Agreement, or
any portion thereof, or caused it or any portion thereof to be drafted.

 

(c)       This Agreement may only be modified, altered, amended or supplemented
by an agreement in writing signed by the Sponsors and the Company. No waiver of
any provision of this Agreement or any default, misrepresentation, or breach of
any representation, warranty or covenant hereunder, whether intentional or
unintentional, shall be valid unless the same is made in a writing signed by the
Party making such waiver, nor will such waiver be deemed to extend to any prior
or subsequent default, misrepresentation, or breach of any representation,
warranty or covenant hereunder, or affect in any manner any rights arising by
virtue of any prior or subsequent default, misrepresentation, or breach of any
representation, warranty or covenant. The Parties expressly agree that this
Agreement may not be modified, revised, or amended by the exchange of electronic
messages, including, but not limited to, e-mail and text messaging.

 

Section 13.          Specific Performance. The Parties understand and agree that
money damages would not be a sufficient remedy for any breach of this Agreement
(including the Term Sheet or the Commitment Letter) by any Party, and further
understand and agree that each non-breaching Party shall be entitled to the
remedy of specific performance and injunctive or other equitable relief as a
non-exclusive remedy of any such breach without the need to post a bond or other
surety.

 



7

 

 

Section 14.          Execution of Agreement. This Agreement may be executed and
delivered (by facsimile, pdf or otherwise) in any number of counterparts, each
of which, when executed and delivered, shall be deemed an original, and all of
which together shall constitute the same Agreement. Each individual executing
this Agreement on behalf of a Party has been duly authorized and empowered to
execute and deliver this Agreement on behalf of such Party.

 

Section 15.          No Solicitation. While the Parties agree herein to vote in
favor of the Plan, this Agreement is not and shall not be deemed to be a
solicitation for votes in favor of any chapter 11 plan or consent to the Plan in
contravention of applicable non-bankruptcy law or section 1125(b) of the
Bankruptcy Code. Notwithstanding anything to the contrary contained herein, the
acceptance of any Sponsor shall not be solicited until, and any obligation to
support confirmation of the Plan is expressly conditioned on the receipt by such
Sponsor of the Plan and a copy of the disclosure statement that shall have
previously been approved by the Bankruptcy Court, after notice and a hearing, as
containing adequate information as required by section 1125 of the Bankruptcy
Code. Notwithstanding the foregoing provisions, nothing in this Agreement shall
require any Party to take any action prohibited by the Bankruptcy Code, the
Securities Act of 1933 (as amended), the Securities Exchange Act of 1934 (as
amended), any rule or regulations promulgated thereunder, or by any other
applicable law or regulation or by an order or direction of any court or any
state or federal governmental authority.

 

Section 16.          Automatic Stay. The Parties acknowledge that the giving of
notice or termination by any Party pursuant to this Agreement shall not be
violation of the automatic stay of section 362 of the Bankruptcy Code.

 

Section 17.          Notices. All notices hereunder (including, without
limitation, any notice of termination in accordance with Section 9) shall be
deemed given if in writing and delivered, if sent by telecopy, courier or by
registered or certified mail (return receipt requested) to the following
addresses and telecopier numbers (or at such other addresses or telecopier
numbers as shall be specified by like notice):

 

(a)          If to the Company:

 

KIT digital, Inc.

26 West 17th Street, 2nd Floor

New York, New York 10011

Attn: Fabrice Hamaide

Facsimile: (212) 206-7059

 

with copies to:

 

Bracewell & Giuliani LLP

1251 Avenue of the Americas

New York, New York 10020

Attn: Robb Tretter and Jennifer Feldsher

Facsimile: (212) 508-6101

 

8

 



 

(b)          If to the Sponsors:

 

JEC Capital LLC

68 Mazzeo Drive

Randolph, Massachusetts 02368

Attn: Michael Torok

Facsimile: (480) 772-4733

with copies to:

 

Kasowitz, Benson, Torres & Friedman LLP

1633 Broadway

New York, New York 10019

Attention: Andrew K. Glenn, Esq.

Telecopy: (212) 506-1800

Telephone: (212) 506-1747

 

and

 

Prescott Group Capital Management

1924 South Utica, Suite 1120

Tulsa, OK 74104

Attn: Duminda Desilva

Facsimile: (918) 742-7303

 

with copies to:

 

Frederic Dorwart, Lawyers
124 East Fourth Street
Tulsa, Oklahoma 74103-5010

Attn: Samuel S. Ory
Facsimile: (918) 583-8251

 

and

 

Stichting Bewaarder Ratio Capital Partners

Utrechtseweg 31 d

3811NA Amersfoort

The Netherlands

 

 

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by telecopier shall be effective upon oral or machine
confirmation of transmission.

 



9

 

 

 

Section 18.          Severability. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions contained in this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable term,
provision, covenant or restriction or any portion thereof had never been
contained herein.

 

 

[Remainder of Page Intentionally Left Blank]

10

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

 

 



  KIT DIGITAL, INC.

 

  By: /s/ Fabrice Hamaide       Name: Fabrice Hamaide       Title: CFO  

 

 

  JEC CAPITAL PARTNERS, LLC

 



  By: /s/ Michael Torok       Name: Michael Torok       Title: Managing Director
 



 

 

  STICHTING BEWAARDER RATIO CAPITAL PARTNERS

 



  By: E.A. Kuijl       Name: E.A. Kuijl       Title: Director  

 



  By: /s/ G. B. Oldekamp       Name: G. B. Oldekamp       Title: Authorized
Signatory A  



 

 



  PRESCOTT GROUP CAPITAL MANAGEMENT, L.L.C.

 



  By: /s/ Phil Frohlich       Name: Phil Frohlich       Title: Manager  

 

[Signature Page to Plan Support Agreement]



 

 

Exhibit A

 

 

 

 

 

 

 

Execution Version

KIT DIGITAL, INC. (and its Subsidiaries)
PLAN TERM SHEET

 

April 16, 2013

 

THIS SUMMARY IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR SOLICITATION OF
ACCEPTANCES OF A CHAPTER 11 PLAN PURSUANT TO SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL BE MADE ONLY IN COMPLIANCE WITH ALL
APPLICABLE SECURITIES LAWS AND PROVISIONS OF THE BANKRUPTCY CODE. THIS OUTLINE
IS BEING PROVIDED IN FURTHERANCE OF SETTLEMENT DISCUSSIONS AND IS ENTITLED TO
PROTECTION PURSUANT TO FED. R. EVID. 408 AND ANY SIMILAR RULE OF EVIDENCE. THE
TRANSACTIONS DESCRIBED IN THIS OUTLINE ARE SUBJECT IN ALL RESPECTS TO, AMONG
OTHER THINGS, COMPLETION OF DEFINITIVE DOCUMENTATION, INCLUDING THE PLAN OF
REORGANIZATION, DISCLOSURE STATEMENT, PLAN SUPPORT AGREEMENT AND RELATED
DOCUMENTS. NO PARTY TO THIS TERM SHEET SHALL HAVE ANY OBLIGATIONS UNLESS AND
UNTIL THE EXECUTION OF ALL DEFINITIVE DOCUMENTATION CONTEMPLATED BY THIS TERM
SHEET. ALL TERMS OF THIS TERM SHEET, INCLUDING THE PROPOSAL TO MAKE DIRECT
EQUITY INVESTMENTS AND TO UNDERWRITE A RIGHTS OFFERING, ARE SUBJECT TO
SATISFACTION OF ALL CLOSING CONDITIONS, THE NON-OCCURRENCE OF ALL TERMINATION
EVENTS, AND THE EXECUTION AND DELIVERY OF DEFINITIVE DOCUMENTATION.

 

Plan Sponsor Group JEC Capital Partners, LLC (“JEC”), Prescott Group Capital
Management, L.L.C. (“Prescott”) and Stichting Bewaarder Ratio Capital Partners
(“Ratio”) (collectively, the “Plan Sponsor Group”) shall collectively act as the
sponsor of a Plan (as defined below).  Contemporaneously with execution of this
Term Sheet, the Plan Sponsor Group will execute and deliver a binding commitment
to purchase (the “Commitment Letter”), pro rata based on their respective
commitments, for the aggregate sum of $25 million (the “Purchase Price”), shares
of Class B Common Stock to be issued pursuant to the Plan, which upon issuance
will represent 89.29% of the total number of shares of Class A Common Stock (as
defined below) and Class B Common Stock outstanding (together, the “Common
Stock”), subject to the terms and conditions of the Commitment Letter, the Plan
Support Agreement (as defined below) and the Plan. On or before April 16, 2013
the Plan Sponsor Group and KIT digital, Inc. (“KIT”) shall enter into a Plan
Support Agreement (the “Plan Support Agreement”), in form and substance
reasonably  acceptable to the Plan Sponsor Group and KIT, to effectuate the
terms hereof. Simultaneous with the execution and delivery of the Plan Support
Agreement, the Plan Sponsor Group shall deposit or cause to be deposited $1.5
million in cash with an escrow agent reasonably acceptable to the Plan Sponsor
Group and KIT, in accordance with the terms and conditions of an escrow
agreement consistent with this Term Sheet and reasonably acceptable to the Plan
Sponsor Group and KIT, with such sum (i) to be credited to the Purchase Price,
if the Plan is consummated or (ii) upon the occurrence of a termination of this
Term Sheet or the Plan Support Agreement other than due to a Plan Sponsor Breach
(as defined below), or in the event that any of the terms and conditions in this
Term Sheet or the Plan Support Agreement are not satisfied timely (unless waived
or extended in accordance with the terms hereof or thereof) or the break-up fee
becomes payable to the Plan Sponsor Group, the full amount of the deposit, plus
accrued interest, shall be paid or returned to the Plan Sponsor Group. The
deposit shall not be considered or become property of KIT’s estate unless and
until there is a Plan Sponsor Breach or, such amounts are credited to the
Purchase Price. In the event that the Plan Support Group breaches the Plan
Support Agreement as determined by a final ruling of the Bankruptcy Court (a
"Plan Sponsor Breach"), KIT shall be entitled to receive and retain the Deposit,
it being understood that the deposit shall remain in escrow pending such final
determination.  Upon execution of the Plan Support Agreement, the Plan Sponsor
Group shall have earned a Commitment Fee (the “Commitment Fee”) equal to two
percent (2%) of the Purchase Price payable, if the Plan is consummated, on the
Effective Date of the Plan, in either cash or in Class A Common Stock or a
combination thereof, as determined in the sole discretion of the Plan Sponsor
Group.  KIT agrees that it will file and seek approval as part of its first day
motions a motion seeking approval of the Plan Support Agreement and the Plan
Sponsor Group’s reasonable-out of pocket expenses incurred and to be incurred in
connection with the approval and consummation of the Plan or the transactions
contemplated thereby, up to a maximum aggregate amount of $500,000 (the “Expense
Reimbursement”).  

 



1

 

 

 

Plan of Reorganization: The recapitalization and debt restructuring of KIT and
certain of its wholly owned direct and indirect subsidiaries (collectively, the
“Company”) is to be effectuated through a pre-negotiated plan of reorganization
(the “Plan”) to be filed by the Company with the support of the Plan Sponsor
Group in the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”). The Plan shall be (i) acceptable in all respects
to the Company in its reasonable discretion and (ii) acceptable in all respects
to the Plan Sponsor Group, in its reasonable discretion. The Company shall not
amend, withdraw or revoke the Plan or waive or amend any provision thereof
without the consent of the Plan Sponsor Group, which consent shall not be
unreasonably withheld, conditioned, or delayed.  The Plan Sponsor Group shall
have the right, at any time, in its reasonable discretion, to implement a sale
pursuant to section 363 of the Bankruptcy Code of certain assets of KIT to the
Plan Sponsor Group in a form acceptable to Plan Sponsor Group, in its sole
discretion, in lieu of the transactions contemplated by the Plan; provided, that
such change to a 363 sale shall require the consent of the Company, which
consent shall not be unreasonably withheld or delayed.    Issuance of Common
Stock Shares of Class B Common Stock representing 89.29% of the Common Stock
(the "Sponsor Group Common Stock") of reorganized KIT ("Reorganized KIT") shall
be distributed to the members of the Plan Sponsor Group, on a pro rata basis, on
the effective date of the Plan (the “Effective Date”) in exchange for payment of
the Purchase Price, all pursuant to the terms of the Plan Support Agreement and
the Plan, such stock having the rights and terms provided below.   Terms of
Sponsor Group Class B Common Stock The Plan shall provide that the Common Stock
shall be subject to dilution only by the Management Equity Plan and the
Commitment Fee.

 



2

 

 

 

The Class B Common Stock shall be identical in right to the Class A Common
Stock, except that: Class B Common Stock shall be subject to (i) redemption upon
exercise of the Warrants and (ii) automatic conversion to Class A Common upon
the expiration of the exercise period of the Warrants.

 

There shall be no preemptive rights, The Common Stock shall have such other
rights, if any, as are reasonable and customary for a company of the same type
as Reorganized KIT emerging from bankruptcy, and which may include, without
limitation, any one or more of the following: rights of first refusal, rights of
first offer, tag-along or co-sale rights, drag-along rights, and similar rights.

 

The Warrants shall not be transferrable. There shall be no issuances or
transfers of fractional shares.

 

The Plan Sponsor Group must be reasonably satisfied that the issuance of the
Reorganized Common Stock, including the Sponsor Group Common Stock is exempt
from registration with the Securities and Exchange Commission.

 

Use of Proceeds of Sponsor Group Stock Purchase The proceeds of the Purchase
Price, together with Company resources, will be used to satisfy Plan
Distributions as set forth below, it being understood that the Plan Sponsor
Group is only committed to fund the Purchase Price pursuant to the Commitment
Letter. Warrants Pursuant to Section 1145 of the Bankruptcy Code, on the
Effective Date, Reorganized KIT will distribute warrants (the “Warrants”) to
purchase the Class A Common Stock to the current equity holders of the Company.
The Warrants shall be on the following terms: (i) one Warrant for each
outstanding share of existing common stock of KIT, (ii) a warrant exercise price
equal to the per share price paid by the Plan Sponsor Group for the Sponsor
Group Common Stock, (iii) the Warrant to be exercisable for 30 days following
the distribution of such warrants pursuant to the Plan; (iv) each Warrant will
be exercisable in full only, and not in part; and (v) exercise price proceeds
will be used to redeem, at the same price per share paid for such redeemed
shares, up to fifty percent (50%)  of the  shares of Sponsor Group Common Stock
with the balance, if any, being used for working capital purposes. DIP Loan JEC
Capital Partners, LLC or its designee (the “DIP Lender”) will provide the
Company with a $3,000,000 debtor-in possession loan (the “DIP Loan”), secured by
a junior lien (junior only to (i) that certain Loan and Security Agreement,
dated as of April 15, 2010, between KIT and Venture Lending & Leasing V, Inc.
and that certain Loan and Security Agreement, dated as of May 16, 2011, between
KIT and Venture Lending & Leasing VI, Inc. (as the same have been and may be
amended, restated, supplemented or modified from time to time, collectively, the
“WTI Loan”) on the Company’s assets with priority no less than that provided by
Sections 364 (1), (2) and (3) of the Bankruptcy Code. The DIP Loan shall include
payment of a $125,000 agent fee and shall bear interest at 13% per annum,
payable in cash and shall have such other terms and conditions as are reasonably
satisfactory to the DIP Lender and KIT.  Upon confirmation of the Plan, the DIP
Loan shall be paid and satisfied in full by (i) the payment in cash of all
accrued interest, and (ii) the payment of principal by the issuance to the DIP
Lender of shares of Class A Common Stock (“Class A Common Stock”) representing
10.71% of the outstanding shares of the Common Stock.

 



3

 

 

 

Board of Directors The Plan will provide for a board consisting of five
directors.  Three directors shall be appointed by the Plan Sponsor Group with
one independent director to be selected by the Plan Sponsor Group.   The other
director shall be the Chief Executive Officer of KIT. Charter/By-Laws
Reorganized KIT shall adopt articles of incorporation, by-laws and other
governing documents in accordance with the Plan, in form and substance
acceptable to the Plan Sponsor Group in its sole discretion. Releases The Plan
will contain releases customary for a transaction of this type, it being
understood that such releases will include releases for any employees or
directors who remain employees or directors as of the day prior to the Effective
Date of the Plan. Plan Distributions:  

Administrative Claims and Priority Claims

 

 

 

Paid in full in cash. Secured Tax Claims, Other Secured Claims Unimpaired.

Senior Secured Term Loan

 

 

 

The WTI Loan shall be impaired. The WTI Loan shall be paid on the Effective Date
in cash at par, without any accrued post-petition interest, premium or penalty,
including any pre-payment or change of control penalty.   General Unsecured
Claims Each holder of an allowed General Unsecured claim shall receive cash for
the full amount of its allowed claim, without post-petition interest. Securities
Litigation Claims Each holder of an allowed Securities Litigation Claim (i.e.,
the pending securities class action lawsuit and pending stockholder derivative
suits) shall be paid pro rata from all rights of the Company in and to available
insurance proceeds. All Equity Interests and Subordinated Claims (other than
Securities Litigation Claims). In return for their equity interests in the
Debtor the holders of equity interests shall receive the Warrants.  Holders of
allowed Subordinated Claims, to the extent not otherwise covered by insurance
proceeds, shall be entitled to receive the Warrants on a pro rata basis along
with equity interests as a single class. Closing Conditions:    

(1)   the filing of chapter 11 petitions for KIT by April 24, 2013 (the “Filing
Date”) in the Bankruptcy Court together with first day orders satisfactory to
the Plan Sponsor Group in its reasonable discretion;

 

(2)   the filing with the Bankruptcy Court by the Filing Date of the Plan
satisfactory to the Plan Sponsor Group in its reasonable discretion;

 

(3)   the filing with the Bankruptcy Court by May 7, 2013 of the Disclosure
Statement satisfactory to the Plan Sponsor Group in its reasonable discretion;

 

(4)   execution, delivery, and filing with the Bankruptcy Court of all related
documentation embodying the remaining terms of the Term Sheet satisfactory to
the Plan Sponsor Group in its reasonable discretion;

 

 



4

 

 

 

 

(5)   there shall not have occurred any Event (as defined below) which has had,
or is reasonably likely to result in, a Material Adverse Effect (as defined
below);

 

(6)   the entry of a final and non-appealable order confirming the Plan, the
terms of such order being satisfactory to the Plan Sponsor Group in its
reasonable discretion (the “Confirmation Order”), within ninety (90) days of the
Filing Date;

 

(7)   the Plan Sponsor Group shall have approved the assumption or rejection of
all executory contracts and unexpired leases in their sole discretion.

 

 

 

“Material Adverse Effect” shall mean any event, change, effect, development,
state of facts, condition, circumstance or occurrence (each, an “Event”) that
individually or taken together with other Events, has or would reasonably be
expected to have, a material adverse effect on the business, assets,
liabilities, results of operation or financial condition of KIT and its
subsidiaries, taken as a whole, except to the extent that such material adverse
effect results from or is attributable to any of the following: (i) any Events
in general United States or global economic conditions; (ii) any regulatory,
legislative or political or geopolitical Events or securities, credit, currency,
financial or other capital markets Events, in each case in the United States, or
any other jurisdiction or geographical area where KIT does business; (iii) the
execution and delivery of this Term Sheet or the Plan Support Agreement, or the
public announcement or pendency of the Term Sheet or the Plan Support Agreement,
any bankruptcy filing or any of the other transactions contemplated hereby; (iv)
any adoption, implementation, enforcement, promulgation, repeal, amendment,
interpretation, reinterpretation or other change, or proposed adoption,
implementation, enforcement, promulgation, repeal, amendment, interpretation,
reinterpretation or change, in generally accepted accounting principles (or
other accounting standards applicable to KIT or its subsidiaries) or in any law
applicable to KIT or its subsidiaries; (v) any man-made or natural disasters or
other force majeure Events or the outbreak or escalation of hostilities, any
acts of war, sabotage, terrorism or military actions, or any escalation or
worsening of any such hostilities, acts of war, sabotage, terrorism or military
actions threatened or underway as of the date of this Term Sheet (whether or not
pursuant to the declaration of a national emergency or war); (vi) taking any
action or refraining to take any action in accordance with the terms of this
Term Sheet or the Plan Support Agreement or otherwise taken or refrained from
being taken in accordance with the written instructions of the Plan Support
Group; or (vii) the financial irregularities and related financial restatement
required by KIT in connection with the events previously publicly disclosed by
the KIT in its public filings made since January 1, 2012; provided, however,
that any Event referred to in clauses (i), (ii) or (v) shall not be excluded
pursuant to such clauses to the extent (and only to the extent) it
disproportionately affects KIT and its Subsidiaries, taken as a whole, relative
to other similarly situated companies in the industries and countries and
regions in which KIT and its subsidiaries operate.

 

 



5

 

 

 

Management  Equity Plan: An appropriate management equity incentive plan, as
determined by the Plan Sponsor Group in its sole discretion, will be established
pursuant to the Plan (the “Management Equity Plan”). Fiduciary Out: From the
date of execution by KIT of this Term Sheet through the earlier of (a) the
Effective Date of the Plan and (b) the date that is 120 days from the date of
execution by of this Term Sheet, KIT shall not solicit or negotiate with respect
to other offers to purchase the equity of KIT, all or substantially all of its
assets or propose any plan of reorganization or plan of liquidation to retain or
dispose of all or any material portion of the equity of KIT or its assets (an
“Alternative Transaction”); provided, however, that if after the date hereof the
Board of Directors of KIT receives a written offer to enter into an Alternative
Transaction made after the date hereof in circumstances not involving a breach
of this section and the Board of Directors of KIT (a) believes in good faith
that such Alternative Transaction is bona fide, (b) determines in good faith
that such Alternative Transaction constitutes or would reasonably be expected to
lead to a superior proposal, it being understood and agreed that to the extent
the existing common stock of KIT  receives consideration from the bankruptcy
estate, KIT will, within the bounds of its fiduciary duties, give greater
consideration to transactions structured to allow the existing shareholders to
retain an equity interest in the Reorganized KIT, and (c) determines in good
faith, after consulting with and receiving advice of its outside counsel, that
the failure to take such action would reasonably be expected to result in a
breach of its fiduciary duties to the KIT’s stockholders under Delaware law,
then the KIT may, after providing the Plan Sponsor Group not less than
seventy-two (72) hours written notice of their intention to take such actions
(i) furnish information with respect to KIT to the third party proposing such
Alternative Transaction; provided that KIT, concurrently with its delivery to
such third party, advises the Plan Support Group of all non-public information
delivered to such third party and delivers to the Plan Support Group all such
information not previously provided to the Plan Support Group, and (ii) consider
and participate in discussions and negotiations with such third party or its
representatives regarding such Alternative Transaction.  During such 72-hour
period, if the Plan Support Group matches any such Alternative Transaction
negotiated pursuant to this provision, then KIT shall pursue such Alternative
Transaction with the Plan Support Group. If KIT, after satisfying the terms
hereof and not in breach of its obligations hereunder, KIT accepts or enters
into an offer with respect to an Alternative Transaction with a third party, KIT
shall pay a break-up fee to the Plan Sponsor Group of $1.5 million and the
Expense Reimbursement. Termination Events:

Any of the following events entitle the Plan Sponsor Group to terminate all of
the agreements contemplated by this Term Sheet, including without limitation the
Commitment Agreement:

 

(1)   The failure to file Chapter 11 cases and the Plan on or before April 24,
2013;

 

(2)   The failure to file with the Bankruptcy Court a disclosure statement for
the Plan containing all necessary information for approval on or before May 7,
2013 and to obtain approval within forty-seven (47) days of the Filing Date;

 



6

 

 

 

 

(3)   An order confirming the Plan shall not have been entered and does not
become final and non-appealable on or before within ninety (90) days of the
Filing Date;

 

(4)   The Effective Date has not occurred on or before ninety five (95) days of
the Filing Date;

 

(5)    The Company shall have entered into an Alternative Transaction;

 

(6)    KIT shall have materially breached the Plan Support Agreement

 

(7)    There shall have occurred any event or circumstance which has had, or is
reasonably likely to result in, a Material Adverse Effect, as determined by the
Plan Sponsor Group in its reasonable discretion; and

 

(8)     The appointment of a Chapter 11 trustee, the dismissal or conversion of
the cases to Chapter 7 of the Bankruptcy Code, the appointment of an examiner
with expanded powers including, without limitation, any involvement in KIT’s
operations, any change in management, or any change in KIT’s board of directors.

 

 

 

KIT shall be entitled to terminate all of the agreements contemplated by this
Term Sheet if:

 

(1)    The Plan Sponsor Group shall have materially breached the Plan Support
Agreement;

 

(2)    The Company shall have entered into an Alternative Transaction; and

 

(3) The Effective Date has not occurred on or before one hundred fifty (150)
days of the Filing Date.

 

 

 

Publicity: The Plan Sponsor Group and the Company will agree on a time to issue
a press release or other public statement and the content of such
release.  Prior to the issuance of such press release or other public statement,
neither shall make any announcement regarding such transaction, except to the
extent (based on the advice of counsel) required by law. Governing Law:

This Plan Term Sheet shall be governed by the laws of the State of New York.

 

 

7

 

The parties hereto agree to the terms set forth in this Plan Term Sheet, subject
to the opening paragraph hereof.

 

JEC Capital Partners, LLC

 

 

By:  /s/ Michael Torok



 

Name: Michael Torok

Its: Managing Director

 

Prescott Group Capital Management, L.L.C.

 

 

By:  /s/ Phil Frohlich

 

Name: Phil Frohlich

Its: Manager

 

Stichting Bewaarder Ratio Capital Partners

 

 

By:  /s/ E.A. Kuijl

 

Name: E.A. Kuijl

Its: Director

 

By:  /s/ G.B. Oldekamp

 

Name: G.B. Oldekamp

Its: Authorized Signatory A

 

 

KIT digital, Inc., on behalf of itself and

its subsidiaries

 

By:  /s/ Fabrice Hamaide

 

Name: Fabrice Hamaide

Its: CFO

 

 



 

 

 

 

[Signature Page to Plan Term Sheet]



8

